ON appellant’s motion for rehearing.
DAVIDSON, Judge.
By motion for rehearing, appellant insists that we should have ordered the prosecution dismissed rather than to have remanded the case for a new trial.
As pointed out in the opinion, the complaint was sufficient. The defect is in the allegations of the information. A new information may be presented by the county attorney upon the complaint.
The order remanding the case was therefore proper, in order that the State may avail itself of the opportunity to file a new information if it desired to do so.
The motion is overruled.
Opinion approved by the Court.